ASSUMPSIT. The defendant authorized the plaintiffs to deliver ale to one Donahoe, during the next twelve months after September 4, 1877, not exceeding the amount of $500, and promised to pay them for it if Donahoe did not. During the twelve months the plaintiffs delivered to Donahoe $500 worth of ale, for which he paid them; and afterwards, during the same twelve months, they delivered to him more than $7,000 worth, for some of which he has not paid them. The plaintiffs having been paid for what they delivered on the defendant's authorization, judgment was ordered for the defendant.
BINGHAM, J., did not sit: the others concurred.